Exhibit 10.2
PROSPECT GLOBAL RESOURCES INC.
2011 Director and Consultant Equity Incentive Plan
Effective Date: October 27, 2011
Any statements regarding tax matters made herein, including any attachments,
cannot be relied upon by any person to avoid tax penalties and are not intended
to be used or referred to in any marketing or promotional materials. To the
extent this communication contains a tax statement or tax advice, Brownstein
Hyatt Farber Schreck, LLP does not and will not impose any limitation on
disclosure of the tax treatment or tax structure of any transactions to which
the tax statement or tax advice relates.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
INTRODUCTION
    1  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 TERM OF THE PLAN
    5  
 
       
ARTICLE 3 ADMINISTRATION
    5  
 
       
3.1 Administrator
    5  
3.2 Meetings and Actions
    5  
3.3 Powers of Administrator
    5  
3.4 Discretion of Administrator
    6  
3.5 Delegation of Authority
    6  
 
       
ARTICLE 4 STOCK SUBJECT TO THE PLAN
    7  
 
       
4.1 Plan Limit
    7  
4.2 Unused Stock
    7  
4.3 Retention of Rights
    7  
 
       
ARTICLE 5 GRANT OF AWARDS
    7  
 
       
5.1 Eligibility for Award
    7  
5.2 Grant of Awards
    7  
5.3 Terms of Awards
    8  
5.4 Limitations Applicable to Section 16 Persons
    8  
5.5 Stand-Alone and Tandem Awards
    8  
 
       
ARTICLE 6 VESTING OF AWARDS
    8  
 
       
ARTICLE 7 STOCK OPTIONS
    9  
 
       
7.1 Option Award Agreement
    9  
7.2 Manner of Exercise
    9  
7.3 Payment of Option Price
    9  
 
       
ARTICLE 8 STOCK APPRECIATION RIGHTS
    10  
 
       
8.1 Stock Appreciation Rights Award Agreement
    10  
8.2 Manner of Exercise
    11  
 
       
ARTICLE 9 RESTRICTED STOCK
    11  
 
       
9.1 Restricted Stock Award Agreement
    11  
 
       
ARTICLE 10 OTHER AWARDS
    12  
 
       
10.1 Bonus Stock Awards
    12  
10.2 Restricted Stock Unit Award
    13  
10.3 Other Awards
    13  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 11 ISSUANCE OF SHARES
    13  
 
       
11.1 Stock Certificates
    13  
11.2 Nontransferability
    14  
11.3 Paperless Administration
    15  
 
       
ARTICLE 12 TERMINATION OF CONTINUOUS SERVICE
    15  
 
       
12.1 Effect of Termination of Continuous Service
    15  
12.2 Effect of Termination of Continuous Service on Stock
    16  
 
       
ARTICLE 13 REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL
    16  
 
       
13.1 Adjustments to Common Stock
    16  
13.2 Recapitalization
    16  
13.3 Change in Control
    17  
13.4 Other Events
    17  
13.5 No Adjustment for Certain Awards
    17  
 
       
ARTICLE 14 AMENDMENT AND TERMINATION
    18  
 
       
14.1 Amendment of the Plan
    18  
14.2 Termination of the Plan
    18  
 
       
ARTICLE 15 GENERAL PROVISIONS
    18  
 
       
15.1 Tax Obligations
    18  
15.2 Section 409A
    19  
15.3 Rule 16b-3
    19  
15.4 Section 13(k)
    19  
15.5 Beneficiary Designations
    19  
15.6 No Employment Rights
    19  
15.7 Jurisdictions
    20  
15.8 Foreign Currency
    20  
15.9 Other Benefits
    20  
15.10 Confidentiality of Information
    20  
15.11 No Funding
    20  
15.12 Severability
    20  
15.13 Governing Law and Venue
    21  
15.14 Use of Proceeds
    21  
15.15 Appendices
    21  
15.16 Indemnification
    21  

 

-ii-



--------------------------------------------------------------------------------



 



PROSPECT GLOBAL RESOURCES INC.
2011 Director and Consultant Equity Incentive Plan
INTRODUCTION
Prospect Global Resources Inc., a Nevada corporation (the “Company”), hereby
adopts the Prospect Global Resources Inc. 2011 Director and Consultant Equity
Incentive Plan (the “Plan”). The purpose of the Plan is to further the growth
and development of the Company by affording an opportunity for stock ownership
to selected Directors and Consultants of the Company and its Affiliates (all as
defined below) who are involved in endeavors significant to the Company’s
success. The Plan is also intended to assist the Company in attracting new
Directors and Consultants and retaining existing Directors and Consultants; to
encourage growth of the Company through incentives that are consistent with the
Company’s goals; and to promote teamwork.
ARTICLE 1
DEFINITIONS
When used in this Plan, the following capitalized terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

1.1  
Administrator means the Board of Directors, any committee or such delegates as
shall be administering the Plan in accordance with Article 3.

1.2  
Affiliate means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any entity or organization, shall mean the possession, directly
or indirectly, of the power to vote more than 50% of the securities having
ordinary voting power for the election of directors of the controlled entity or
organization, or to direct or cause the direction of the management and policies
of the controlled entity or organization, whether through the ownership of
voting securities or by contract or otherwise.

1.3  
Applicable Laws means the requirements relating to the administration of stock
option and stock award plans under U.S. federal, state and local laws, the rules
of any national securities exchange or automated quotation system on which the
Common Stock is listed, quoted, or traded to the extent provided under the terms
of the Company’s agreement with such exchange or quotation system and, with
respect to Awards subject to the laws of any foreign jurisdiction where Awards
are, or will be, granted under the Plan, the laws of such jurisdiction.

1.4  
Award means a grant of Options, SARs, Restricted Stock, Restricted Stock Units,
Bonus Stock or other equity-based grant under the Plan.

 

 



--------------------------------------------------------------------------------



 



1.5  
Award Agreement means the agreement between the Company and a Participant
pursuant to which a specific Award is granted to the Participant.

1.6 Board of Directors means the Board of Directors of the Company.

1.7  
Bonus Stock means shares of Common Stock granted to a Participant that are
subject to the terms set forth in Section 10.2 and the applicable Award
Agreement.

1.8  
Cause means “Cause,” as defined in the Participant’s employment agreement, if
applicable, or if the Participant has not entered into an employment agreement
with the Company, as determined in the sole discretion of the Company, a
termination on account of any of the following: (a) repeated refusal to obey
written directions of the Board of Directors or a superior officer (so long as
such directions do not involve illegal or immoral acts), (b) negligence or
willful misconduct in the performance of Participant’s duties, as reasonably
directed by the Board of Directors or a superior officer, injurious to the
reputation, business or operations of the Company or an Affiliate;
(c) misappropriation of any funds or assets of the Company or an Affiliate for
personal use; (d) repeated acts of substance abuse that are injurious to the
Company or an Affiliate; (e) fraud or dishonesty that is injurious to the
Company or an Affiliate; (f) a breach of any material obligation of Participant
in an employment, non-disclosure or confidentiality, non-compete,
non-solicitation or similar agreement, if applicable, with the Company or an
Affiliate; (g) commission of a criminal offense involving money or other
property with respect to the Company, an Affiliate or any supplier or customer
of the Company or an Affiliate (excluding any traffic violations or similar
violations); (h) commission of a criminal offense that constitutes a felony in
the jurisdiction in which the offense is committed; or (i) engaging in any
conduct tending to bring the Company or an Affiliate into public disgrace or
disrepute. A Participant who agrees to resign from his employment or service
with the Company in lieu of being terminated for Cause may be deemed by the
Administrator to have been terminated for Cause for purposes of the Plan.

1.9  
Change in Control means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Participant’s Award Agreement or written
contract of employment or service, (A) by a transaction or series of
transactions, any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 35% of
the combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 35% of the combined
voting power of the Company’s then outstanding securities as of August 17,
2010); (B) as a result of any merger, consolidation, combination or sale or
issuance of securities of the Company, or as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
as of August 17, 2010 cease to constitute a majority of the Board of Directors;
or (C) by a transaction or series of transactions, the authority of the Board of
Directors over any activities of the Company becomes subject to the consent,
agreement or cooperation of a third party other than shareholders of the
Company.

1.10  
Code means the Internal Revenue Code of 1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------



 



1.11  
Common Stock or Stock means the Company’s common stock, par value $0.001 per
share, and any share or shares of the Company’s capital stock hereafter issued
or issuable in substitution for such shares.

1.12  
Consultant shall mean any individual who is neither an Employee nor a Director
who is engaged by the Company or an Affiliate to render services to such entity
as an advisor or consultant.

1.13  
Continuous Service means that the Participant’s service as a Director or
Consultant with the Company or an Affiliate is not interrupted or terminated.
The Participant’s Continuous Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
service to the Company or an Affiliate or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service. The Administrator, in its
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence, including sick leave, military
leave or any other personal leave.

1.14  
Director means an individual who is a member the Board of Directors or a member
of the board of directors of an Affiliate, who (in either case) is not an
Employee.

1.15  
Disability means disability within the meaning of the long-term disability
policy maintained by the Company, or if none, within the meaning of Code
Section 22(e)(3), provided that the Administrator in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

1.16  
Effective Date means the date the Plan is approved by the Board, subject to
approval of the Plan by the Company’s stockholders.

1.17  
Employee means a common law employee of the Company or an Affiliate and any
person who has accepted a binding offer of employment from the Company or an
Affiliate, but excludes any individual classified by the Company or an Affiliate
as an independent contractor, consultant or leased employee.

1.18 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.

1.19  
Fair Market Value means, as of any specified date, the value of a share of
Common Stock determined as follows:

  (a)  
Publicly Traded. If the Common Stock is regularly traded on any established
securities market, the Fair Market Value per share of Common Stock shall be the
closing sale price for a share of Common Stock for such date, or if there is no
closing sales price for a share of Common Stock on that date, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable.

 

3



--------------------------------------------------------------------------------



 



  (b)  
Not Publicly Traded. If the Common Stock is not readily tradable on an
established securities market, the Fair Market Value per share of Common Stock
shall be the amount determined by the Administrator, reasonably and in good
faith, in accordance with Applicable Laws.

1.1  
Full Value Award means any Award other than (i) an Option, (ii) a SAR or
(iii) any other Award for which the Participant pays the intrinsic value
existing as of the date of grant (whether directly or by forgoing a right to
receive a payment from the Company or an Affiliate).

1.2  
Option means any option granted to a Participant under the Plan.

1.3  
Participant means any Director or Consultant who is granted an Award under the
Plan. Participant also means the personal representative of a Participant and
any other person who acquires the right to exercise or receive payment pursuant
to an Award by bequest or inheritance.

1.4  
Permitted Transferee means, with respect to a Participant, any “family member”
of the Participant, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

1.5  
Publicly Traded means that the Company or an Affiliate has issued any class of
common equity securities registered under Section 12 of the Exchange Act.

1.6  
Restricted Stock means shares of Common Stock granted to a Participant that are
subject to the restrictions set forth in Section 9.1 and the applicable Award
Agreement. Restricted Stock also means any shares of the Company’s capital stock
issued as a result of a dividend on or split of Restricted Stock. Upon
termination of the restrictions, such Common Stock or other capital stock shall
no longer be Restricted Stock.

1.7  
Restricted Stock Units means restricted share units granted to a Participant
that are subject to the terms set forth in Section 10.2 and the applicable Award
Agreement.

1.8  
Restriction Period means the period set forth in the applicable Award Agreement
that is the period beginning on the date of grant of the Award and ending on the
final vesting date of the Restricted Stock.

1.9  
Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, together with any successor rule, as in
effect from time to time.

1.10  
Section 409A means Code Section 409A and any related Treasury regulations
promulgated or Internal Revenue Service guidance issued thereunder, including,
without limitation, any such regulations or other guidance that may be issued
after the Effective Date.

1.11  
Securities Act shall mean the Securities Act of 1933, as amended.

 

4



--------------------------------------------------------------------------------



 



1.12  
Stock Appreciation Right or SAR means a stand-alone stock appreciation right
that is subject to the terms set forth in Section 8.1 and the applicable Award
Agreement

ARTICLE 2
TERM OF THE PLAN
The Plan shall be effective as of the Effective Date, provided that the Plan is
approved by the stockholders of the Company on or within 12 months of the
Effective Date. The Plan shall continue in effect for a term of 10 years from
the later of the Effective Date or the date any amendment to add shares to the
Plan is approved by stockholders of the Company, unless terminated earlier under
Article 14.
ARTICLE 3
ADMINISTRATION

3.1  
Administrator. The Plan shall be administered by the Board of Directors, unless
and until such time as the Board of Directors delegates the administration of
the Plan to a committee, which shall be appointed by and shall serve at the
pleasure of the Board of Directors. The powers, duties and procedures of any
appointed committee shall be governed its adopted charter, or in the absence of
such charter, by this article. Any committee member shall be deemed to have
resigned automatically from the committee upon his termination of service with
the Company. To the extent the Administrator considers it desirable for
transactions relating to a grant of Awards to be eligible to qualify for an
exemption under Rule 16b-3, the Administrator shall consist of a committee of
two or more members of the Board, all of whom qualify as “non-employee
directors” within the meaning of Rule 16b-3. The Administrator may from time to
time remove members from or add members to any such committee; fill vacancies on
the committee, howsoever caused; and otherwise increase or decrease the number
of members of such committee, in each case as the Administrator deems
appropriate to permit transactions in Common Stock pursuant to the Plan and to
satisfy such conditions of Rule 16b-3 as then in effect.

3.2  
Meetings and Actions. The Administrator shall hold meetings at such times and
places as it may determine in its sole discrimination. A majority of the members
of the Administrator shall constitute a quorum, and the acts of the majority of
the members present at a meeting or a consent in writing signed by all members
of the Administrator shall be the acts of the Administrator and shall be final,
binding and conclusive upon all persons, including the Company, its Affiliates,
its stockholders, and all persons having any interest in Awards that may be or
have been granted pursuant to the Plan.

3.3  
Powers of Administrator. The Administrator shall have the full and exclusive
right to grant and determine terms and conditions of all Awards granted under
the Plan and to prescribe, amend and rescind rules and regulations for
administration of the Plan. The Administrator may from time to time in its
discretion determine which of the eligible Directors and Consultants of the
Company or its Affiliates should receive Awards, the type of Awards to be
granted, and as applicable, the number of shares subject to the Awards, the
grant dates, the exercise or purchase price for shares subject to the Awards,
the vesting conditions and duration of the Awards and the restrictions
applicable to each grant of shares pursuant to the Awards. In selecting
Participants and granting Awards, the Administrator shall take into
consideration the contribution the Participant has made or may make to the
success of the Company or its Affiliates and such other factors as the
Administrator shall determine.

 

5



--------------------------------------------------------------------------------



 



3.4  
Discretion of Administrator. The determination of the Administrator as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its Affiliates, its stockholders, and all persons having
any interest in Awards that may be or have been granted pursuant to the Plan.
Subject to the express provisions of the Plan, the Administrator is authorized,
in its sole discretion, to construe the Plan and the respective Award Agreements
executed hereunder, to prescribe and enforce such rules and regulations relating
to the Plan as it may deem advisable to carry out the intent of the Plan, and to
determine and amend, subject to the provisions of Article 14, the terms,
restrictions and provisions of any outstanding Award in any manner that is not
inconsistent with the provisions of the Plan (including but not limited to
cashing out Awards, extending the exercise or effective periods of Awards,
accelerating the vesting of Awards, and converting or substituting any or all
stock options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company) the terms, restrictions and
provisions of each Award, including such terms, restrictions and provisions as
shall be requisite in the judgment of the Administrator to cause designated
Awards to qualify for specific tax treatment, and to make all other
determinations necessary or advisable for administering the Plan. The
Administrator may correct any defect or supply any omission or reconcile any
inconsistency in any Award Agreement in the manner and to the extent it shall
deem expedient to carry it into effect. The determinations of the Administrator
on any Plan matters shall be final, conclusive and binding on all parties.

3.5  
Delegation of Authority. To the extent permitted by Applicable Laws, the
Administrator may from time to time delegate to a committee of one or more
members of the Board of Directors or one or more officers of the Company the
authority to grant or amend Awards; provided, however, that in no event shall an
officer of the Company be delegated the authority to grant awards to, or amend
awards held by, individuals who are subject to Section 16 of the Exchange Act;
provided further, that any delegation of administrative authority shall only be
permitted to the extent it is permissible under Applicable Laws. Any delegation
hereunder shall be subject to the restrictions and limits that the Administrator
specifies at the time of such delegation, and the Administrator may at any time
rescind the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this section shall serve in such capacity at the
pleasure of the Administrator.

 

6



--------------------------------------------------------------------------------



 



ARTICLE 4
STOCK SUBJECT TO THE PLAN

4.1  
Plan Limit. Subject to the provisions of Article 13, the aggregate number of
shares of Common Stock that may be issued under Awards granted pursuant to the
Plan shall not exceed 2,500,000 shares of Common Stock. Such shares of Common
Stock shall be authorized but unissued shares. Shares of Common Stock shall be
deemed to have been issued under the Plan solely to the extent actually issued
and delivered pursuant to an Award. Shares of Common Stock subject to Awards
granted under the Plan that are cancelled, expire or are forfeited shall be
available for re-grant under the Plan. If a Participant pays the exercise or
purchase price of an Award granted under the Plan through the tender or
withholding of shares, or if shares are tendered or withheld to satisfy any
Company withholding obligations, the number of shares so tendered or withheld
shall become available for re-issuance thereafter under the Plan.

4.2  
Unused Stock. Shares will be deemed to have been issued under the Plan only
(a) to the extent actually issued and delivered pursuant to an Award, or (b) to
the extent an Award is settled in cash. If any outstanding Award under the Plan
expires or for any other reason ceases to be exercisable, is forfeited or
repurchased by the Company, in whole or in part (other than upon exercise of an
Award), the shares that were subject to such Award (and as to which the Award
had not been exercised) shall continue to be available under the Plan or revert
to the Plan to again be available for issuance under the Plan. Any shares of
Common Stock tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award (other than an Option) shall again
be available for the grant of an Award pursuant to the Plan.

4.3  
Retention of Rights. The existence of this Plan and any Award granted pursuant
to the Plan shall not affect the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other change in the Company’s capital structure or its
business, or a merger or consolidation of the Company, or any issue of bonds,
debentures, or preferred or preference stock ranking before or affecting the
Common Stock, or the dissolution of the Company or any sale or transfer of all
or any part of the Company’s assets or business, or any other corporate act or
proceeding, whether similar or not.

ARTICLE 5
GRANT OF AWARDS

5.1  
Eligibility for Award. Awards may be granted only to persons who, at the time of
grant, are Directors or Consultants.

5.2  
Grant of Awards. The Administrator may from time to time in its discretion grant
Awards to one or more Directors or Consultants determined by it to be eligible
for participation in the Plan in accordance with the provisions of this article.
No Award shall be enforceable under the Plan until the Participant provides the
Company with a signed Award Agreement in the form specified by the Administrator
with respect to the Award to that Participant.

 

7



--------------------------------------------------------------------------------



 



5.3  
Terms of Awards. Each Award will be evidenced by an Award Agreement in such form
and containing such provisions not inconsistent with the provisions of the Plan
as the Administrator from time to time will approve. The terms of any Award need
not be identical to the terms of any other Award to the same or other
Participants. An Award may be granted on more than one occasion to the same
person, and, subject to the limitations set forth in the Plan, such Award may
include any type of Award or any combination of Awards under the Plan.

5.4  
Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Laws, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

5.5  
Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in the
sole discretion of the Administrator, be granted either alone, in addition to,
or in tandem with, any other Award granted pursuant to the Plan. Awards granted
in addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

ARTICLE 6
VESTING OF AWARDS
An Award shall vest or become exercisable in whole or in part and at such times
and upon such conditions, if any, as determined by the Administrator and set
forth in the Award Agreement. The Administrator in its discretion may provide
that an Award will be vested or exercisable upon (a) the attainment of one or
more performance goals or targets established by the Administrator, which may be
based on factors including, but not limited to, the price of a share of Common
Stock, the Company’s earnings per share, the Company’s market share, the
Company’s sales, the Company’s operating margin, the earnings before or after
interest, taxes, depreciation, or amortization of the Company; (b) the
Participant’s Continuous Service for a specified period of time; (c) the
occurrence of any event or the satisfaction of any other condition specified by
the Administrator in its sole discretion; or (d) a combination of any of the
foregoing. Each Award may, in the discretion of the Administrator, have
different provisions with respect to vesting or exercise of the Award. At any
time after grant of an Award, the Administrator may, in its sole discretion,
accelerate the period or waive the conditions for which an Award vests.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 7
STOCK OPTIONS

7.1  
Option Award Agreement.

  (a)  
Option Exercise Price. The Option price (i.e., exercise price) per share of
Common Stock under each Option shall be determined by the Administrator and
stated in the Option Award Agreement. Options may be granted with an Option
price of less than 100% of the Fair Market Value (determined as of the day the
Option is granted) of the shares subject to the Option. In the case of an Option
that is subject to Section 409A (such as a discounted Option), the timing of the
exercise of the Option shall be limited to one (or the earliest of two or more)
of the following events, as specified in the applicable Option Award Agreement,
as determined and interpreted in accordance with Section 409A: (1) a Change in
Control, (2) the Participant’s separation from service, (3) a specified date, or
(4) the taxable year in which the Option vests. In the event that Participant
fails to exercise such an Option within the prescribed period, the Participant
shall forfeit all rights under the Option; the Option Award Agreement shall
terminate and be of no further force or effect; and the Company shall be
released from all obligations under the Option.

The exercise price of an Option may not be repriced.

  (b)  
Duration of Options. Each Option shall be of a duration as specified in the
applicable Award Agreement; provided, however, that the term of any Option shall
be no more than 10 years from the date on which the Option is granted and shall
be subject to early termination as provided herein.

  (c)  
Rights as Stockholder. A Participant shall have no rights as a stockholder of
the Company with respect to any shares of Common Stock covered by an Option
until the date of the issuance of the stock certificate for such shares.

  (d)  
Other Terms and Conditions. The Option Award Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Administrator
shall deem appropriate, including, without limitation, provisions that relate to
the Participant’s ability to exercise an Option in whole or in part to the
passage of time or the achievement of specific goals or the occurrence of
certain events, as specified by the Administrator.

7.2  
Manner of Exercise. An Option or portion of an Option may be exercised by
delivery of an irrevocable notice of exercise in such manner as determined by
the Company, stating the number of shares being purchased and the restrictions
imposed on the shares so purchased, if any.

7.3  
Payment of Option Price. The right to receive shares of the Common Stock upon
exercise of an Option shall be conditioned upon the delivery by the Participant
of payment for shares and withholding taxes incurred by reason of the exercise
and certain representations, if requested by the Administrator. The
Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment, either through the terms
of the Option Award Agreement or at the time of exercise of an Option.
Acceptable forms of consideration may include:

  (a)  
cash, check or wire transfer (denominated in U.S. Dollars);

  (b)  
subject to the Company’s discretion to refuse for any reason and at any time to
accept such consideration and subject to any conditions or limitations
established by the Administrator, other shares of Common Stock held by the
Participant which have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the shares as to which said Option shall be
exercised;

 

9



--------------------------------------------------------------------------------



 



  (c)  
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided, that payment of such proceeds is then
made to the Company upon settlement of such sale;

  (d)  
cashless “net exercise” arrangement pursuant to which the Company will reduce
the number of shares issued upon exercise by the largest whole number of shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price, together with required withholding amounts (if any), provided
that the Company shall accept a cash or other payment from the Participant to
the extent of any remaining balance not satisfied by such reduction in the
number of whole shares to be issued,

  (e)  
such other consideration and method of payment for the issuance of shares of
Common Stock to the extent permitted by Applicable Laws and acceptable to the
Administrator, or

  (f)  
any combination of the foregoing methods of payment.

ARTICLE 8
STOCK APPRECIATION RIGHTS

8.1  
Stock Appreciation Rights Award Agreement.

  (a)  
Grant. A SAR shall entitle a Participant to exercise all or a specified portion
of the SAR and to receive from the Company an amount determined by multiplying
the difference obtained by subtracting the exercise price per share of the SAR
from the Fair Market Value on the date of exercise of the SAR by the number of
shares of Common Stock with respect to which the SAR shall have been exercised,
subject to any limitations the Administrator may impose.

  (b)  
SAR Exercise Price. The exercise (or base) price per share of Common Stock under
each SAR shall be determined by the Administrator and shall not be less than
100% of the Fair Market Value (determined as the day the SAR is granted) of the
Common Stock subject to the SAR, and shall be stated in the applicable Award
Agreement. The exercise price of the Common Stock under a SAR may not be
repriced.

  (c)  
Duration of SARs. Each SAR shall be of a duration as specified in the applicable
Award Agreement; provided, however, that the term of any SAR shall be no more
than 10 years from the date on which the SAR is granted and shall be subject to
early termination as provided herein.

 

10



--------------------------------------------------------------------------------



 



  (d)  
Rights as Stockholder. A Participant shall have no rights as a stockholder of
the Company with respect to any shares of Common Stock covered by a SAR.

  (e)  
Other Terms and Conditions. The SAR Award Agreement may contain such other
provisions, which shall not be inconsistent with the Plan, as the Administrator
shall deem appropriate, including, without limitation, provisions that relate to
the Participant’s ability to exercise a SAR in whole or in part to the passage
of time or the achievement of specific goals or the occurrence of certain
events, as specified by the Administrator.

  (f)  
Form of Payment. A SAR may be paid to the Participant in the form of cash, whole
shares, or a combination thereof, based on the Fair Market Value of the shares
earned under the SAR on the date of payment.

8.2  
Manner of Exercise. The SAR or portion of the SAR may be exercised by delivery
of an irrevocable notice of exercise in such manner as determined by the
Company, stating the number of shares as to which the SAR is being exercised.

ARTICLE 9
RESTRICTED STOCK

9.1  
Restricted Stock Award Agreement. Shares of Common Stock that are the subject of
a Restricted Stock Award will be subject to restrictions on disposition by the
Participant and an obligation of the Participant to forfeit and surrender the
shares to the Company under certain circumstances.

  (a)  
Issuance of Restricted Stock. The right to receive Restricted Stock shall be
conditioned upon the delivery by the Participant of (i) payment of the purchase
price, if any, in full, by an electronic transfer of funds, such other form as
may be acceptable under the administrative procedures established by the
Company, or any other form of legal consideration that may be acceptable to the
Administrator; (ii) payment in similar form equal to such amount as the Company
shall determine to be sufficient to satisfy any liability it may have for any
withholding of income or other taxes under Applicable Laws incurred by reason of
the vesting of the Restricted Stock or the Participant’s election under Code
Section 83(b); (iii) certain investment representations, if requested by the
Administrator; and (iv) a copy of the executed Award Agreement in the form
specified by the Administrator with respect to the grant of Restricted Stock to
that Participant.

  (b)  
Stock Register or Certificates. Shares representing the Restricted Stock shall
be recorded in the stock register of the Company in the name of the Participant
to whom such Restricted Stock shall have been granted. In the event the Company
issues certificates, a stock certificate or certificates representing the
Restricted Stock shall be registered in the name of the Participant to whom such
Restricted Stock shall have been granted, and such certificates shall remain in
the custody of the Company. The Participant shall deposit with the Company stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or a portion of the Restricted Stock
that shall be forfeited or otherwise not become vested in accordance with the
Plan and the applicable Award Agreement.

 

11



--------------------------------------------------------------------------------



 



  (c)  
Restrictions and Rights. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. The Participant
shall have the right to vote such Restricted Stock, to receive and retain all
regular cash dividends and such other distributions, as the Board of Directors
may, in its discretion, designate, pay or distribute on such Restricted Stock,
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to such Restricted Stock, except as set forth in this
section. During the Restriction Period, the Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the stock until the
restrictions have lapsed, and a breach of the terms and conditions established
by the Administrator pursuant to the Award Agreement will cause a forfeiture of
the Restricted Stock. The Award Agreement may contain such other provisions,
which shall not be inconsistent with the Plan, as the Administrator shall deem
appropriate.

  (d)  
Forfeiture. If the Participant fails to satisfy any applicable restrictions,
terms and conditions set forth in this Plan or in the applicable Award Agreement
for any reason, any Restricted Stock held by such Participant and affected by
such conditions shall be forfeited to the Company in return for such
consideration as shall be specified in the Award Agreement. The Company and its
officers are authorized to reflect such forfeiture of Restricted Stock on the
Company’s stock ledger.

  (e)  
Section 83(b) Election. If a Participant makes an election under Code Section
83(b) to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Participant would otherwise be taxable under Code Section 83(a), the
Participant shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 10
OTHER AWARDS

10.1  
Bonus Stock Awards. Each Bonus Stock Award granted to a Participant will
constitute a transfer of shares of Common Stock other than Restricted Stock on
such terms and conditions as the Administrator shall determine. Bonus Stock
Awards will be made in shares of Common Stock and may be subject to performance
criteria or any other specific criteria, including service to the Company or an
Affiliate, determined by the Administrator. The purchase price, if any, for
Common Stock issued in connection with a Bonus Stock Award will be determined by
the Administrator in its sole discretion.

 

12



--------------------------------------------------------------------------------



 



10.2  
Restricted Stock Unit Award. Each Restricted Stock Unit Award will be subject to
such terms and conditions as the Administrator shall determine. The number and
terms and conditions of Restricted Stock Units shall be determined by the
Administrator. The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including conditions
based on one or more performance criteria or other specific criteria, including
service to the Company or an Affiliate, in each case on a specified date or
dates or over any period or periods, as the Administrator determines. The
Administrator shall specify, or permit the Participant to elect, the conditions
and dates upon which the shares of Common Stock underlying the Restricted Stock
Units which shall be issued, which dates shall not be earlier than the date as
of which the Restricted Stock Units vest and become nonforfeitable and which
conditions and dates shall be subject to compliance with Section 409A.
Restricted Stock Units may be paid in cash, shares of Common Stock, or both, as
determined by the Administrator. On the distribution dates, the Company shall
issue to the Participant one unrestricted, fully transferable share of Common
Stock (or the Fair Market Value of one such Share in cash) for each vested and
nonforfeitable Restricted Stock Unit.

10.3  
Other Awards. The Administrator may from time to time in its sole discretion
determine which of the eligible Directors and Consultants of the Company and its
Affiliates should receive grants of other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
without limitation dividend equivalents, phantom stock , phantom stock units and
performance units. Such Awards may be issued alone or in conjunction with other
Awards under the Plan. In addition, the Administrator may, from time to time, in
its sole discretion and consistent with Applicable Laws that would prohibit the
imposition of the constructive or actual receipt of income, afford a Participant
the opportunity to convert the form of Award currently held by the Participant
prior to the time such Participant would become vested in such Award (e.g., from
a Restricted Stock Award to a restricted stock unit award). The Administrator,
in its sole discretion, may include in any Award any provisions necessary to
avoid adverse tax consequences to the Participant under Section 409A.

ARTICLE 11
ISSUANCE OF SHARES

11.1  
Stock Certificates. Notwithstanding anything herein to the contrary, the Company
shall not be required to issue or deliver any certificates evidencing shares of
Common Stock pursuant to the exercise of any Award, unless and until the Board
of Directors has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all Applicable Laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares are listed or traded. The Company shall not be
required to issue or deliver any certificates evidencing shares of Common Stock
prior to satisfaction of any applicable vesting requirement. All stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign jurisdiction, securities or other
under Applicable Laws and rules and regulations and to reflect vesting
restrictions. The Administrator may place legends on any stock certificate to
reference restrictions applicable to the shares. In addition to the terms and
conditions provided herein, the Board of Directors may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board of Directors, in its discretion, deems advisable in order to comply
with any such laws, regulations, or requirements. The Administrator shall have
the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator. No fractional shares of Common Stock shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.

 

13



--------------------------------------------------------------------------------



 



11.2  
Nontransferability.

  (a)  
No right or interest of a Participant in any Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate. Except as
otherwise provided by the Administrator, no Award shall be assigned,
transferred, or otherwise disposed of by a Participant for value other than by
will or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a domestic relations order, unless and until such
Award has been exercised, or the shares underlying such Award have been issued,
and all restrictions applicable to such shares have lapsed.

  (b)  
During the lifetime of the Participant and for so long as the Participant is not
incapacitated, only the Participant may exercise an Award (or any portion
thereof) granted to him under the Plan, unless it has been disposed of pursuant
to a domestic relations order. Notice to exercise an Award shall be signed by
the Participant or other person then entitled to exercise the Award or such
portion of the Award. In the event that an Award shall be exercised by any
person or persons other than the Participant, the Administrator may require
appropriate proof of the right of such person or persons to exercise the Award.
In addition, the Administrator may require such representations and documents as
the Administrator, in its sole discretion, deems necessary or advisable to
effect compliance with all applicable provisions of the Securities Act and any
other federal, state or foreign securities laws or regulations, the rules of any
securities exchange on which the Common Stock is traded or any other Applicable
Laws. The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars. After the death or
incapacitation of the Participant, any exercisable portion of an Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Participant’s will or under the
then Applicable Laws of descent and distribution.

  (c)  
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
determine to permit a Participant to transfer an Award to any one or more
Permitted Transferees, subject to the following terms and conditions: (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution; (ii) an Award transferred to a Permitted Transferee
shall continue to be subject to all the terms and conditions of the Award as
applicable to the original Participant (other than the ability to further
transfer the Award); and (iii) the Participant and the Permitted Transferee
shall execute any and all documents requested by the Administrator.

 

14



--------------------------------------------------------------------------------



 



11.3  
Paperless Administration. Subject to Applicable Laws, the Administrator may make
Awards, provide applicable disclosure and establish procedures for exercise of
Awards by an internet website or interactive voice response system for the
paperless administration of Awards.

ARTICLE 12
TERMINATION OF CONTINUOUS SERVICE

12.1  
Effect of Termination of Continuous Service. Except as otherwise provided in an
applicable Award Agreement or employment agreement with a Participant, or as
otherwise provided by the Administrator, any vesting of any Award shall cease
upon termination of the Participant’s Continuous Service, and any Award shall be
exercisable only to the extent that it was exercisable on the date of such
termination of Continuous Service. Any Award not exercisable as of the date of
termination, and any Award or portions thereof not exercised within the period
specified herein, shall terminate.

  (a)  
Termination Other than for Cause. Subject to any limitations set forth in the
agreement for an Award, and provided that the notice of exercise is provided as
required by the Plan prior to the expiration of the Award, the Participant shall
be entitled to exercise the Award (i) during the Participant’s Continuous
Service, and (ii) for a period of 90 days after the date of termination of the
Participant’s Continuous Service for reason other than Cause, or such longer
period as may be set forth in the Award Agreement.

  (b)  
Termination by Death. Notwithstanding subsection (a), if a Participant’s
Continuous Service should terminate as a result of the Participant’s death, or
if a Participant should die within a period of 90 days after termination of the
Participant’s Continuous Service under circumstances in which subsection
(a) would permit the exercise of the Award following termination, the personal
representatives of the Participant’s estate or the person or persons who shall
have acquired the Award from the Participant by bequest or inheritance may
exercise the Award at any time within one year after the date of death, but not
later than the expiration date of the Award.

  (c)  
Termination by Disability. Notwithstanding subsection (a), if a Participant’s
Continuous Service should terminate by reason of the Participant’s Disability,
the Participant may exercise the Award at any time within one year after the
date of termination but not later than the expiration date of the Award.

 

15



--------------------------------------------------------------------------------



 



  (d)  
Termination for Cause. Notwithstanding anything herein to the contrary, and
unless otherwise provided by the Award Agreement, if the Participant is
terminated for Cause, all unexercised Awards granted to the Participant shall
terminate immediately upon such termination.

  (e)  
Extension of Award Termination Date. The Administrator, in its sole discretion,
may extend the termination date of an Award granted under the Plan without
regard to the preceding provisions of this section.

12.2  
Effect of Termination of Continuous Service on Stock. Except as otherwise
provided in an applicable Award Agreement or employment agreement with a
Participant, or as otherwise provided by the Administrator, in the event that a
Participant terminates Continuous Service with the Company for any reason,
including Disability of the Participant, any unvested shares of Common Stock
held by such Participant as of the date of such termination of Continuous
Service shall be forfeited to the Company as of the date of termination of
Continuous Service.

ARTICLE 13
REORGANIZATION, RECAPITALIZATION AND CHANGE IN CONTROL

13.1  
Adjustments to Common Stock. The shares with respect to which Awards may be
granted are shares of Common Stock as presently constituted; provided, however,
that if, and whenever, prior to the expiration or distribution to the
Participant of an Award theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock with respect to which such Award may thereafter
be exercised or satisfied, as applicable, (a) in the event of an increase in the
number of outstanding shares, shall be proportionately increased, and the
exercise price per share shall be proportionately reduced, and (b) in the event
of a reduction in the number of outstanding shares, shall be proportionately
reduced, and the exercise price per share shall be proportionately increased.
Notwithstanding the foregoing, in no event shall any such adjustment be made
which would render any award that is intended to be exempt from, or comply with,
Section 409A to fail to comply with Section 409A.

13.2  
Recapitalization. If the Company recapitalizes or otherwise changes its capital
structure, thereafter upon any exercise or satisfaction, as applicable, of a
previously granted Award, the Participant shall be entitled to receive (or
entitled to purchase, if applicable) under such Award, in lieu of the number of
shares of Common Stock then covered by such Award, the number and class of
shares of stock and securities to which the Participant would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to such
recapitalization, the Participant had been the holder of record of the number of
shares of Common Stock then covered by such Award.

 

16



--------------------------------------------------------------------------------



 



13.3  
Change in Control. In the event of a Change in Control, the Administrator in its
sole discretion may:

  (a)  
Substitution of Awards. negotiate a binding agreement whereby the surviving
corporation or acquiring corporation may assume any outstanding Award under the
Plan or may substitute similar stock awards on an equitable basis of appropriate
stock of the Company, or of the surviving corporation or acquiring corporation,
which will be issuable in respect of the Common Stock (including an award to
acquire the same consideration paid to the stockholders in the Change in
Control) for those outstanding under the Plan; provided that with respect to
each outstanding Award subject to Section 409A, any such substituted award meets
the requirements of Section 409A;

  (b)  
Acceleration of Vesting. accelerate the vesting of outstanding Awards (and, if
applicable, the time during which such Awards may be exercised);

  (c)  
Acceleration of Exercise: in lieu of, or in addition to, accelerating the
vesting of outstanding Awards, the Administrator may, upon written notice to
Participants, provide that all unexercised Awards must be exercised or satisfied
upon the Change in Control or within a specified number of days of the date of
such Change in Control or such Awards will terminate. In response to such
notice, a Participant may make an irrevocable election to exercise the
Participant’s Award contingent upon and effective as of the effective date
stated in such notice. Any Award shall terminate if not exercised upon the time
frame stated in the notice. The Administrator may, in its sole discretion,
accelerate the vesting of any outstanding Award in connection with any proposed
or completed Change in Control.

  (d)  
Cash-Out: prior to such a Change in Control, terminate any or all unexercised
Awards (after acceleration of vesting) in exchange for cash or consideration
similar to that received by stockholders of Common Stock of the Company in the
Change in Control, less the exercise price required under any such Awards.

13.4  
Other Events. In the event of changes to the outstanding Common Stock by reason
of recapitalization, reorganization, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for under this article, any
outstanding Awards and any Award Agreements evidencing such Awards shall be
subject to adjustment by the Administrator in its discretion as to the number
and exercise price of shares of Common Stock or other consideration subject to
such Award. In the event of any such change to the outstanding Common Stock, the
aggregate number of shares available under the Plan may be appropriately
adjusted by the Administrator, the determination of which shall be conclusive.

13.5  
No Adjustment for Certain Awards. Except as hereinabove expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
market value, shall not affect previously granted Awards, and no adjustment by
reason thereof shall be made with respect to the number of shares of Common
Stock subject to Awards theretofore granted or the exercise price per share, if
applicable.

 

17



--------------------------------------------------------------------------------



 



ARTICLE 14
AMENDMENT AND TERMINATION

14.1  
Amendment of the Plan. The Board of Directors may at any time and from time to
time alter, amend, suspend or terminate the Plan or any part thereof as it may
deem proper, except that no such action shall diminish or impair the rights
under an Award previously granted without the consent of the affected
Participant. Unless the stockholders of the Company shall have given their
approval, the Board of Directors may not amend the Plan to (a) increase the
maximum aggregate number of shares that may be issued under the Plan, (b) change
the class of individuals eligible to receive Awards under the Plan, or (c) make
any other change that would require stockholder approval under Applicable Laws.

14.2  
Termination of the Plan. The Board of Directors may at any time suspend or
terminate the Plan. No such suspension or termination shall diminish or impair
the rights under an Award previously granted without the consent of the affected
Participant, and termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination. No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan, and in no event may any Award be granted under the Plan after the tenth
anniversary of the Effective Date.

ARTICLE 15
GENERAL PROVISIONS

15.1  
Tax Obligations. To the extent provided by the terms of an Award Agreement, the
Participant may satisfy any federal, state local and foreign income or other tax
withholding obligation (including the Participant’s FICA or employment tax
obligation) under Applicable Laws relating to the exercise or acquisition of
Common Stock under an Award by tendering a cash payment or, if permitted by the
Administrator, either withholding from any cash compensation paid to the
Participant by the Company or its Affiliate or delivering to the Company owned
and unencumbered shares of Common Stock. The number of shares of Common Stock
which may be withheld or surrendered shall be limited to the number of shares
which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.
Notwithstanding any provision to the contrary, all taxes associated with
participation in the Plan, including any liability imposed under Section 409A,
shall be borne by the Participant.

 

18



--------------------------------------------------------------------------------



 



15.2  
Section 409A. To the extent that the Administrator determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A, the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A.

15.3  
Rule 16b-3. It is intended that, at any time the Company is Publicly Traded, the
Plan and any Award made to a person subject to Section 16 of the Exchange Act
shall meet all of the requirements of Rule 16b-3. If any provision of the Plan
or of any such Award would disqualify the Plan or such Award under, or would
otherwise not comply with the requirements of, Rule 16b-3, such provision or
Award shall be construed or deemed to have been amended as necessary to conform
to the requirements of Rule 16b-3.

15.4  
Section 13(k). Notwithstanding any other provision of the Plan to the contrary,
no Participant who is an “executive officer” of the Company within the meaning
of Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

15.5  
Beneficiary Designations. Each Participant may, from time to time, name a
beneficiary or beneficiaries (who may be contingent or successive beneficiaries)
for purposes of receiving any amount which is payable in connection with an
Award under the Plan upon or subsequent to the Participant’s death. Each such
beneficiary designation shall serve to revoke all prior beneficiary
designations, be in a form prescribed by the Company and be effective solely
when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such written beneficiary
designation, for purposes of the Plan, a Participant’s beneficiary shall be the
Participant’s estate.

15.6  
No Right to Continuous Service. Nothing contained in this Plan or in any Award
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of such Participant’s Continuous Service by the Company or
any Affiliate or interfere in any way with the right of the Company or any
Affiliate, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such Continuous Service or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of the Award.

 

19



--------------------------------------------------------------------------------



 



15.7  
Jurisdictions. In order to assure the viability of Awards granted to
Participants employed in various jurisdictions, the Administrator shall have the
authority to adopt such modifications, procedures and subplans as may be
necessary or desirable to comply with provisions of the Applicable Laws in which
the Company may operate to assure the viability of the benefits from Awards
granted to Participants employed in such countries, to accommodate differences
in local law, tax policy, or custom applicable in the jurisdiction in which the
Participant resides or is employed and to meet the objectives of the Plan.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements, or alternative versions of, the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, that no such supplements,
amendments, restatements, or alternative versions shall increase the share
limitations contained in Article 4. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate any Applicable Laws.

15.8  
Foreign Currency. A Participant may be required to provide evidence that any
currency used to pay the exercise price of any Award was acquired and taken out
of the jurisdiction in which the Participant resides in accordance with
Applicable Laws, including foreign exchange control laws and regulations. The
amount payable will be determined by conversion from U.S. dollars at the
exchange rate as selected by the Administrator on the date of exercise.

15.9  
Other Benefits. Unless so provided by the applicable plan, the amount of
compensation deemed to be received by a Participant as a result of the exercise
of an Award shall not constitute earnings with respect to which any other
benefits of the person are determined, including without limitation benefits
under any pension, profit sharing, life insurance, or disability or other salary
continuation plan.

15.10  
Confidentiality of Information. Except as required by Applicable Laws,
information regarding the grant of Awards under this Plan is confidential
information of the Company and may not be shared with anyone other than the
Participant’s immediate family and personal financial advisor and other
person(s) designated by Participant by power of attorney or assignment.

15.11  
No Funding. The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of funds
or assets to ensure the payment of any Award.

15.12  
Severability. If any provision of this Plan is held by any court or governmental
authority to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions. Instead, each provision held to be
illegal or invalid shall, if possible, be construed and enforced in a manner
that will give effect to the terms of such provision to the fullest extent
possible while remaining legal and valid.

 

20



--------------------------------------------------------------------------------



 



15.13  
Governing Law and Venue. This Plan, and all Awards granted under this Plan,
shall be construed and shall take effect in accordance with the laws of the
State of Nevada without regard to conflicts of laws principles.

15.14  
Use of Proceeds. Any cash proceeds received by the Company from the sale of
shares of Common Stock under the Plan shall be used for general corporate
purposes, but in no event shall be used to purchase shares in the public market
for issuance of Stock or Awards under the Plan.

15.15  
Appendices. The Administrator may approve such supplements, amendments or
appendices to the Plan as it may consider necessary or appropriate for purposes
of compliance with Applicable Laws or otherwise and such supplements, amendments
or appendices shall be considered a part of the Plan; provided, however, that no
such supplements shall increase the share limitations contained in Article 4.

15.16  
Indemnification. To the extent allowable pursuant to Applicable Laws, each
member of the Administrator and of the Board of Directors shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which the member may be
a party or in which the member may be involved by reason of any action or
failure to act pursuant to the Plan and against and from any and all amounts
paid by him or her in satisfaction of judgment in such action, suit, or
proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

21